In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated February 2, 1996, which denied his motion pursuant to CPLR 3212 for summary judgment dismissing the complaint on the ground that the plaintiff failed to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the medical evidence submitted by the plaintiff in opposition to the motion, consisting of Dr. Kathleen Watson’s affidavit, raised a triable issue of fact (see, CPLR 3212 [b]) as to whether the plaintiff suffered a "significant limitation” and thus sustained a serious injury, as defined by Insurance Law § 5102 (d) (see, Beckett v Conte, 176 AD2d 774). Mangano, P. J., Sullivan, Altman and McGinity, JJ., concur.